                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JACKLYN CARSON, et al.,                      §
                                             §
              Plaintiffs/Counter-Defendants, §
                                             §
v.                                           §            CIVIL ACTION NO. 3:19-cv-1540-E
                                             §
U.S. XPRESS, INC. and MARKETHE               §
DEWAYNE BECAN,                               §
                                             §
              Defendants,                    §
                                             §
v.                                           §
                                             §
JAMES CAIN MARLIN, as Personal               §
Representative of the Estate of Christopher  §
Colt Marlin,                                 §
                                             §
              Defendant, Counter-Plaintiff   §
              and Cross-Plaintiff,           §
                                             §
v.                                           §
                                             §
JAMES CAIN MARLIN, JIM MARLIN, and §
TEX-ANN SUDBERRY,                            §
                                             §
              Intervenors.                   §

                         MEMORANDUM OPINION AND ORDER

       Before the Court is a Motion to Remand filed by Defendant, Counter-Plaintiff, Cross-

Plaintiff, and Intervenor James Cain Marlin and Intervenors Jim Marlin and Tex-Ann Sudberry

(Doc. 5). At issue is whether the Court has diversity jurisdiction in this case. After considering

the motion, the response filed by Defendants U.S. Xpress, Inc. and Markethe Dewayne Becan,

movants’ reply, and the record, as well as applicable case law, the Court concludes that remand is

appropriate.

       On November 9, 2017, a motorcycle driven by Christopher Colt Marlin, on which his wife

Jennifer McKee was a passenger, collided with a U.S. Xpress truck driven by Becan. This lawsuit
arises out of the deaths of Christopher and Jennifer as a result of that collision. In April 2019,

Jennifer’s mother, Melinda Bourland, and Jennifer’s three adult children, Jacklyn Carson, Mark

Gongora, and Danielle Pritchard, (collectively “the McKee parties”) initiated this wrongful death

and survival action in state court. The McKee parties asserted claims individually and as

representatives of Jennifer’s estate against U.S. Xpress and Becan (collectively “U.S. Xpress”) and

James Cain Marlin (“Cain”), Christopher’s son, as representative of Christopher’s estate. Among

other things, they alleged that Christopher’s negligence was a proximate cause of the collision.

        On June 7, 2019, Cain, in his representative capacity, filed a cross-claim against U.S.

Xpress to allege survival claims. See TEX. CIV. PRAC. & REM. CODE ANN. § 71.021. He also filed

a counterclaim for declaratory relief against the McKee parties. He alleged that the McKee parties

had recently settled their claims against U.S. Xpress. Cain, again in his representative capacity,

sought a declaratory judgment that Jennifer predeceased Christopher and that the damages

recovered by Cain as personal representative of Christopher’s estate are payable solely to Cain as

the surviving son and sought a determination of the amount of the damages recovered by the

McKee parties due to Christopher as Jennifer’s husband.

        On June 21, 2019, Cain, in his individual capacity, along with Christopher’s parents, Jim

Marlin and Tex-Ann Sudberry, intervened in the lawsuit to assert wrongful death claims against

U.S. Xpress. 1 Five days later, the McKee parties filed a notice of nonsuit with prejudice of their

claims against U.S. Xpress and Cain.

        Then, on June 26, 2019, the same day the notice of nonsuit was filed, U.S. Xpress filed a

notice of removal in this Court. The notice acknowledges that this case was not removable at its


1
 In April 2018, Cain, Jim Marlin, and Sudberry filed a wrongful death suit against U.S. Xpress in federal court. They
moved to dismiss their claims without prejudice on June 11, 2019.
                                                         2
inception because some of the McKee parties (Bourland and Gongora) and Cain, who are on

opposite sides of the lawsuit, are Texas citizens. U.S. Xpress asserts that it reached a settlement

with the McKee parties. It contends the case is removable now that the McKee parties have

dismissed their claims. In the notice of removal, U.S. Xpress asserts, however, that the parties

should be realigned so that Cain, Jim Marlin, and Sudberry are the plaintiffs and U.S. Xpress and

the McKee parties are the defendants. U.S. Xpress further contends the Court should disregard

the citizenship of the McKee parties because they were improperly joined.

       Even if the Court accepted U.S. Xpress’s proposed realignment of the parties, there would

still be Texas citizens on both sides of the lawsuit. Thus, the Court begins its analysis with the

assertion that it should disregard the citizenship of the McKee parties because they were

improperly joined.

       For this Court to have diversity jurisdiction, “all persons on one side of the controversy

[must] be citizens of different states than all persons on the other side.” Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008); see 28 U.S.C. § 1332. As a general rule,

diversity of citizenship must exist at the time of filing in state court and at the time of removal.

Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996). A case that is not removable at its inception may

become removable after it is filed. See 28 U.S.C. § 1446(b)(3). Any realignment of parties should

take place before jurisdiction is decided. See Ashford v. Aeroframe Servs., L.L.C., 907 F.3d 385,

387 (5th Cir. 2018).

       Improper joinder is a narrow exception to the rule of complete diversity. McDonal v. Abbot

Labs., 408 F.3d 177, 183 (5th Cir. 2005). If a defendant has been improperly joined, the citizenship

of that party is disregarded for purposes of the diversity jurisdiction analysis. Allen v. Walmart

Stores, L.L.C., 907 F.3d 170, 183 (5th Cir. 2018). Improper joinder is established by showing that
                                                 3
there was either actual fraud in the pleading of jurisdictional facts or that the plaintiffs are unable

to establish a cause of action against the nondiverse defendant in state court. Smallwood v. Ill.

Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc). In the absence of fraud, the test for

improper joinder is whether the defendant has demonstrated that there is no possibility of recovery

by the plaintiff against an in-state defendant, which stated differently, means that there is no

reasonable basis for the court to predict that the plaintiff might be able to recover against an in-

state defendant. Id. Ordinarily, if a party asserting a claim can survive a Rule 12(b)(6) challenge,

there is no improper joinder. Id.

        The removing party bears the burden of demonstrating improper joinder, and this burden

is a heavy one. Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011);

Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003). The removal statute is to be strictly construed,

and any doubt about the propriety of removal must be resolved in favor of remand. Gasch v.

Hartford Acc. & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007). The Court must resolve all

contested factual issues and ambiguities of state law in favor of the plaintiff, or counter-plaintiff

in this case. Id.

        There is no allegation of actual fraud in this case. The issue is whether Cain has stated a

possible claim for relief against the McKee parties. If not, the Court may disregard their

citizenship.

        After the McKee parties sued Cain in his representative capacity alleging that his father

Christopher’s negligence caused Jennifer’s death, Cain brought a counterclaim for declaratory

relief under the Texas Declaratory Judgment Act, found in Chapter 37 of the Texas Civil Practice

and Remedies Code. Cain alleged that the inheritance rights of the heirs of the estates of Jennifer

and Christopher, as well as the obligations of the personal representatives of the estates in
                                                  4
disbursing recoveries, are uncertain and ripe for adjudication. Cain sought a judgment declaring

that Jennifer predeceased Christopher and that the damages recovered by Cain as personal

representative of Christopher’s estate are payable solely to Cain, as well as a determination of the

amount of damages recovered by the McKee parties from U.S. Xpress due to Christopher as her

husband.

       The stated purpose of the Texas Uniform Declaratory Judgments Act is “to settle and afford

relief from uncertainty and insecurity with respect to rights, status, and other legal relations.” TEX.

CIV. PRAC. & REM. CODE ANN. § 37.002(b). It is to be liberally construed and administered. Id.

A declaratory judgment is appropriate only if a justiciable controversy exists as to the rights and

status of the parties and the controversy will be resolved by the declaration sought. Bonham State

Bank v. Beadle, 907 S.W.2d 465, 467 (Tex. 1995).

       U.S. Xpress contends Cain cannot prevail on any of his claims for declaratory judgment.

The Court first addresses Cain’s request for a declaration of the amount of the McKee parties’

damages that Christopher’s estate was entitled to recover as damages. According to U.S. Xpress,

this claim is premised on the idea that if Christopher survived his wife Jennifer, he was an heir to

her estate and was entitled to a portion of the damages recovered by her estate. U.S. Xpress claims

that Jennifer did not survive Christopher by more than 120 hours and thus is not entitled to any

share of her estate’s recovery. There is no evidence in the record of when Jennifer and Christopher

died. Further, even if the record showed they died within 120 hours of each other, U.S. Xpress

has not foreclosed the possibility that Jennifer’s husband was entitled to a share of her estate’s

recovery from U.S. Xpress. The Estates Code survival requirements do not apply if provision has

been made by will, living trust, deed, or insurance contract, or in any other manner, for a

disposition of property that is different from the disposition of property that would be made if the
                                                  5
provisions of this chapter applied. TEX. EST. CODE ANN. § 121.001. In an appendix in support of

its response to the motion to remand, U.S. Xpress presents a declaration from Jennifer’s daughter

Carson. In her declaration, Carson states that she is not aware of any will made by her mother.

The Court cannot conclude that the fact that Jennifer did not have a will forecloses the possibility

that Christopher’s estate is entitled to a share of Jennifer’s estate’s recovery from U.S. Xpress.

U.S. Xpress has not met its heavy burden to show that removal is proper. It has not demonstrated

there is no possibility of recovery by Cain against the in-state counter-defendants. Cain therefore

has at least one claim against the non-diverse counter-defendants that survives Rule 12(b)(6)

scrutiny. Thus, there is no improper joinder.

       Because U.S. Xpress has failed to meet its heavy burden to establish improper joinder,

there is not complete diversity of citizenship and the Court lacks subject matter jurisdiction. The

Court REMANDS this case to the County Court at Law No. 3 of Dallas County, Texas. The clerk

shall mail a certified copy of this Memorandum Opinion and Order to the district clerk of Dallas

County, Texas. See 28 U.S.C. § 1447(c).

       SO ORDERED.

       Signed January 22, 2020.



                                                     ________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
